Citation Nr: 1438330	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In February 2014, the Board remanded for further evidentiary development.  


FINDINGS OF FACT

1. The Veteran was scheduled for a May 2014 VA examination.

2. The Veteran failed to report for the May 2014 VA examination and has not shown good cause for doing so.


CONCLUSION OF LAW

The Veteran's claim is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in May 2009.

This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim was remanded for additional development in February 2014.  The Veteran's updated VA treatment records were obtained and associated with the claims file.  

Additionally, the Board requested that the Veteran undergo a VA examination to determine the etiology of his erectile dysfunction.  In May 2014 the Veteran was scheduled for a VA examination in relation to his claim.  He was sent a duty to assist letter dated March 2014 informing him that the Appeals Management Center (AMC) would be assisting him in obtaining additional evidence for his claim.  

The Veteran failed to appear for his scheduled examination in May 2014 and the record contains no justifiable reason for his failure to appear for the VA examination.

The Veteran was apprised of the determination that he failed to report for the May 2014 examination in a supplemental statement of the case dated June 2014.

Based on the above, the Board finds that there has been substantial compliance with its February 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.


Legal Criteria and Analysis

The expression original claim for compensation is a term of art and is controlled by regulation.  Here, the original claim for compensation, VA FORM 21-526, was filed in 1971.  That claim was the subject of VA FORM 21-523 with an end product noted as EP 110.  End product 110 reflects the original claim.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  VA regulations define an "original claim" as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).  We also note that section 3.655 speaks in terms of claims for compensation rather than service connection for each new disability.

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.    

In April 2009, the Veteran filed a new claim for service connection for erectile dysfunction.  Thus, as the Veteran has filed a claim in April 2009 that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  See 38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases, specifically "any other original claim," which means that the claim must be denied as a matter of law.

The record reflects that the Veteran was scheduled for a VA examination in relation to his claim in May 2014.  The Veteran's address on the March 2014 duty to assist letter and the address listed on the electronic note from the Portland VAMC is the same address provided by the Veteran to VA.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  Moreover, he has not contended that he did not receive notification from VA.

The Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  It is presumed that he was properly notified of the date and time of the VA examination.  

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for his failure to appear.  See 38 C.F.R. § 3.655 ; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In fact, the appellant has not provided any reason for his failure to appear for the examination.  

Under 38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with any other original claim, the claim shall be denied.  

Here, a VA examination was ordered pursuant to the February 2014 Board remand.  The Veteran was scheduled for such an examination and did not appear.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


